Per Curiam.
Petitioners Paul W. DeLaney, Raymond C. Smith and Bernard J. Heavey, copartners in an architectural and engineering firm, invite our original jurisdiction1 on an application designed as a‘‘Petition and Motion to Expunge and Suppress Report of Grand Jury From the Records of *520the Superior Court of the State of Washington for King County.”
This motion, not appearing to come within the Supreme Court’s “original jurisdiction in habeas corpus, and quo warranto and mandamus as to all state officers” as prescribed by Const, 'art 4, § 4, or falling within the Supreme Court’s powers “to issue writs of mandamus, review, prohibition, habeas corpus, certiorari and all other writs necessary and proper to the complete exercise of its appellate and revisory jurisdiction,” will be denied and the petition dismissed.
The present proceeding appears to be the third of three separate applications concerning the grand jury report. April 14, 1966, petitioners, as plaintiffs, first filed a “Complaint and Petition for Injunction” in the Superior Court for King County, cause No. 657471, naming as individual defendants each member of a grand jury then convened and sitting in King County. Petitioners alleged therein that they -had an agreement with King County to provide architectural and engineering services in the remodeling of the King County courthouse; that the superior court had charged the grand jury to investigate the construction project and if it found evidence of “bad business judgment, negligence, bungling, or the like, which does not amount to criminal activity, it will be within your province and discretion to file a report to that effect.”
The complaint and petition further alleged that any such report would inevitably be based on incompetent evidence, misinformation or inadequate knowledge and asked that the grand jurors, individually and as a grand jury, be permanently enjoined from making or pubhshing any reports or comments concerning petitioners’ “architectural and engineering contract or the remodeling project of the King County Courthouse.” This complaint stated in paragraph 6 “That a grand jury may indict for a crime and that is all,” and pleaded further that the grand jury is without power to make or file any reports whatever other than an indictment.
The record is silent as to what disposition was made of *521that complaint. We find no answer thereto in the record or any motion or dismissal. As far as the record discloses, the “Complaint and Petition for Injunction” in King County cause No. 657471 is still pending.
April 14, 1966, the date of filing the forementioned action in superior court, the grand jury returned an indictment against petitioner Paul W. DeLaney, charging him with a gross misdemeanor. The same day, the grand jury delivered to and lodged with the presiding judge of the superior court a 17-page, legal-sized typewritten document entitled “Final Report of the Grand Jury,” the very document in issue here. Whereupon, petitioners filed in the Supreme Court a petition and 'an amended petition to quash and suppress that report of the grand jury, naming each member of the grand jury as a respondent and pleading irreparable damage to petitioners’ reputation and prejudice to petitioner DeLaney in defense of the indictment then pending against him.
Petitioners alleged that a grand jury is without authority to file a report; that petitioners had been afforded no chance to rebut or controvert any defamatory statements in such report; that petitioner DeLaney had a meritorious defense to the indictment. They alleged, too, that, although they did not know the contents of the report, it would do them irreparable damage for which they had no remedy other than a direct application to the Supreme Court.
We heard this petition to suppress the grand jury report en banc on April 19, 1966, and issued an en banc order that day reciting that “having been informed that the grand jury has heretofore issued an indictment against petitioner Paul W. DeLaney, which is now pending, and it appearing that the constitutional rights of due process of the petitioner Paul W. DeLaney may be in jeopardy by publication of the report at this time” ordered that publication of the report be restrained “until disposition in the Superior Court of the indictment pending against petitioner Paul W. DeLaney.” We did not have before us at that time the report of the grand jury and could only assume from the history of the proceedings and the affidavits and argument of counsel that *522publication of the report might well prejudice petitioner DeLaney in his right to a fair trial on the indictment. We think that our order makes clear that this was the premise upon which the order was based.
Following issuance of our order of injunction April 19, 1966, petitioner DeLaney appeared in superior court April 28, 1966, and moved to dismiss the indictment. After a hearing on this and other motions, the indictment then pending against him was dismissed on May 3, 1966.
The presiding judge, regarding the dismissal as a disposition of the indictment in accordance with our order of April 19th, thereupon directed that the report of the grand jury be filed and published. With the dismissal of the indictment and publication of the report, all issues raised by petitioners’ first motion in the Supreme Court to suppress and expunge appear to have been finally resolved and determined. The order of April 19, 1966, constituting our remit-titur to the superior court on transmission thereof by the Clerk of the Supreme Court to the superior court, would seem to have been a final disposition of that motion.
• Following publication of the grand jury report in open court May 3, 1966, petitioners next filed with the Supreme Court the instant petition, denominating it a “Petition and Motion to Expunge and Suppress Report of Grand Jury From the Records of the Superior Court of the State of Washington for King County,” naming as party respondent thereto the presiding judge of the Superior Court for King County and intending thereby, we assume, that the petition run to all judges thereof. As we have indicated, petitioners brought the instant petition directly here, and we are satisfied from the record before us that no similar petition or motion following publication of the grand jury report was ever filed with or otherwise presented to the superior court for a ruling on the issues raised thereby.
It may well be that all of the grand jury report, or none of it, is subject to expungement; or parts and portions of it ought to be stricken and parts and portions thereof left undisturbed. We make no ruling upon it either way because *523we see no reason at the present time to exercise original jurisdiction.
When petitioners brought their first petition here originally, we and. they were uninformed as to the contents of the report. An indictment against petitioner DeLaney was then pending. It appeared that he had no other speedy and adequate remedy at law to prevent publication of the report other than by invoking our original jurisdiction. Concerning the instant petition, we have not been informed that there is pending against any of the petitioners any charges or proceedings on which they may be required to stand trial, and thus the most urgent basis for our original jurisdiction is wanting.
It is apparent that petitioners now have a plain, speedy and adequate remedy at law available to them. They are at liberty to file with and prosecute in the superior court any claims and pleadings they may deem suitable in the premises. Where such remedy is available in the superior court, the Supreme Court ought not consider the matter originally, but rather should leave the parties to a determination of the issues in the superior court, reserving, as contemplated by the constitution in such instances, revisory and appellate jurisdiction.
Relief is therefore denied, without prejudice to petitioners to initiate in the superior court such proper and available proceedings as they may deem appropriate.

For convenience in setting forth a chronology of events in this appeal, we refer to the earlier case of DeLaney & Associates v. King County Grand Jury, No. 38873 (King County No. 657471) remitted April 22, 1966. While there is a similarity of issues between the two cases, they are, nonetheless, separate and distinct. Parties respondent in the first case were individual grand jurors; in the instant appeal, parties respondent are judges of the Superior Court for King County.